Exhibit 10.30

Award Date: January 29, 2007

FORM OF THE LOCKHEED MARTIN CORPORATION

LONG-TERM INCENTIVE PERFORMANCE AWARD AGREEMENT

(2007-2009 PERFORMANCE PERIOD)

MDC Committee Meeting: January 24, 2007

Lockheed Martin Corporation

6801 Rockledge Drive, Bethesda, MD 20817

Telephone 301-897-6000

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING

SECURITIES THAT HAVE BEEN REGISTERED UNDER THE

SECURITIES ACT OF 1933

[Date]

«Name»

«Street»

«City», «State» «Zip»

 

  Re: Lockheed Martin Corporation Amended and Restated 2003

Incentive Performance Award Plan: Long-Term Incentive

Performance Award (2007-2009 Performance Period)

Dear «Call_By_Name»:

On behalf of the Management Development and Compensation Committee (the
“Committee”) of the Board of Directors of Lockheed Martin Corporation, I am
pleased to announce that you have been granted a Long-Term Incentive Performance
Award under the Corporation’s Amended and Restated 2003 Incentive Performance
Award Plan (the “Plan”). The purpose of this letter is to serve as the Award
Agreement under such Plan and to set forth your Target Award as well as the
terms and conditions to the payment of your Target Award. Additional terms and
conditions are set forth in the Plan and in the Prospectus relating to the Plan
of which the Plan document and this Award Agreement are a part. The Prospectus
is available at http://www.etrade.com/stockplans. You should retain the
Prospectus and the attached copy of the Plan in your records.

PLEASE NOTE THAT, FOR THIS AWARD TO BE EFFECTIVE, YOU MUST PROMPTLY SIGN AND
RETURN A COPY OF THIS AWARD AGREEMENT.

Capitalized terms used in this letter which have a special meaning either shall
be defined in this letter or if not defined in this letter, have the meaning
ascribed to the term in the Plan. The term “Target Award” as used in this Award
Agreement refers only to the Target Award awarded to you under this Award
Agreement and the term “Award” refers only to the Long Term Incentive
Performance Award set forth in this Award Agreement. References to the
“Corporation” include Lockheed Martin Corporation and its

 

1



--------------------------------------------------------------------------------

subsidiaries. Appendix A contains an index of all capitalized terms used in this
Agreement.

Section 1. Target Award. Performance Period.

1.1 Target Award. Your Target Award for the Performance Period under this Award
Agreement shall be [Target].

1.2 Performance Period. The Performance Period under this Award Agreement is a
three-year performance period that runs from January 1, 2007, until December 31,
2009.

1.3 Payment of Award. The amount payable to you under your Award is dependent
upon the Corporation’s performance as compared to the internal and external
metrics described in this Award Agreement and your continued employment with the
Corporation in accordance with Section 5 of this Agreement. As a result of these
requirements, any payments you receive may be larger or smaller than your Target
Award (e.g., the performance factors could result in no payment in respect of
your Award).

Section 2. Calculation of Award Payments.

2.1 End of Performance Period Calculation. Following the end of the Performance
Period and prior to any payments being made,

(a) The Committee will calculate the External Performance Factor based on the
Corporation’s performance during the Performance Period relative to the
performance of other corporations which compose the Standard & Poor’s
Industrials Index reported under symbol S5INDU by Bloomberg, L.P. One-half of
your Target Award will be multiplied by the External Performance Factor, with
the resulting dollar amount to be known as the External Performance Amount.

(b) The Committee will also calculate the ROIC Performance Factor based on the
Corporation’s ROIC during the Performance Period as compared to the projected
ROIC for the Performance Period in the 2007 Long Range Plan as presented at the
February 2007 Board meeting. One-quarter of your Target Award will be multiplied
by the ROIC Performance Factor, with the resulting dollar amount to be known as
the ROIC Performance Amount.

(c) The Committee will also calculate the Cash Flow Performance Factor based on
the Corporation’s cumulative Cash Flow during the Performance Period as compared
to the projected cumulative Cash Flow in the 2007 Long Range Plan as presented
at the February 2007 Board meeting. One-quarter of your Target Award will be
multiplied by the Cash Flow Performance Factor, with the resulting dollar amount
to be known as the Cash Flow Performance Amount.

 

2



--------------------------------------------------------------------------------

(d) Your External Performance Amount, your ROIC Performance Amount, and your
Cash Flow Performance Amount will then be added together, with the sum of those
three amounts known as your “Potential Award”. Assuming you satisfy the
continued employment requirements set forth in Section 5 of this Award
Agreement, one-half of your Potential Award (the “Immediate Portion”) will be
paid to you (or deferred to a later payment date specified at your election
subject to the rules on deferrals set forth below) as soon as practicable after
the Committee completes its calculations in 2010.

2.2 Two Year Deferral Period. The remaining one-half of your Potential Award
(the “Deferred Portion”) will be deferred and paid as soon as practicable in
January 2012.

(a) Between December 31, 2009, and December 31, 2011, the Deferred Portion will
be treated as though it was invested by the Corporation on December 31, 2009, in
the Corporation’s common stock and will be adjusted to reflect dividends, gains,
and losses to reflect the performance of the Corporation’s common stock, as
further specified in Section 5.2(c)(2).

(b) Assuming you satisfy the continued employment requirements set forth in
Section 5.2(c) of this Award Agreement, the Deferred Portion (as adjusted) will
be paid to you as soon as practicable in January 2012 (or deferred to a later
payment date specified at your election subject to the rules on deferrals set
forth below).

You must (except as specified in Section 5) remain employed by the Corporation
through December 31, 2009, to receive a payment of any portion of your Award and
through December 31, 2011, to receive payment of the Deferred Portion.

Section 3. External Performance Factor.

3.1. External Performance Factor – Peer Performance Group. The External
Performance Factor will be based upon the Corporation’s relative ranking of its
Total Stockholder Return (as defined in the Plan and assuming the reinvestment
of any cash dividends) for the Performance Period to the Total Stockholder
Return for such Period for the corporations which compose the Standard & Poor’s
Industrials Index as reported under symbol S5INDU by Bloomberg, L.P. (“Peer
Performance Group”) at the beginning of the Performance Period. The Corporation
shall be included as a member of the Peer Performance Group. The Corporation’s
Total Stockholder Return will be based on the performance of its common stock,
par value $1.00. The Total Stockholder Return of each corporation that is taken
into account in computing the Peer Performance Group Total Stockholder Return
will be based on the equity security of the relevant corporation that is used in
computing the Standard & Poor’s Industrials Index.

3.2. Calculation of External Performance Factor.

 

3



--------------------------------------------------------------------------------

(a) Calculation of Total Stockholder Return. After the end of the Performance
Period, the Committee shall compute the Total Stockholder Return for the
Corporation for such Period and shall compute and rank the Total Stockholder
Return for each corporation in the Peer Performance Group. Each corporation’s
Total Stockholder Return shall be ranked among the Total Stockholder Return for
each other corporation in the Peer Performance Group on a percentile basis. Each
such Total Shareholder Return shall be computed from data available to the
public.

(b) Percentage Level of Target Award. Your External Performance Factor,
expressed as a percentage, will be determined under this Section 3.2(b) (and
3.2(c) to the extent interpolation is necessary) based on the percentile ranking
of the Corporation’s Total Stockholder Return for the Performance Period under
the following chart –

 

Band

   Percentile
Ranking   External
Performance
Factor   One    75th or higher   200 % Two    60th   150 % Three    50th   100 %
Four    40th   50 % Five    35th   25 % Six    Below 35th   0 %

(c) External Performance Factor Interpolation. If the Corporation’s Total
Stockholder Return puts the Corporation over the listed Percentile Ranking for
the applicable Band (other than Band One) in Section 3.2(b), your External
Performance Factor under Section 3.2(b) shall be interpolated on a linear basis.

Section 4. Internal Performance Factors.

4.1 ROIC Performance Factor. The ROIC Performance Factor will be determined by
comparing the Corporation’s ROIC for the Performance Period to ROIC as
forecasted for the Performance Period in the Corporation’s 2007 Long Range Plan
and then identifying the ROIC Performance Factor based upon the factor
associated with the difference on the following table:

 

Change from 2007 LRP ROIC

   ROIC
Performance
Factor  

Plan + 40 or more basis points

   200 %

Plan + 30 basis points

   175 %

Plan + 20 basis points

   150 %

Plan + 10 basis points

   125 %

Plan

   100 %

 

4



--------------------------------------------------------------------------------

Plan - 10 basis points    75 % Plan - 20 basis points    50 % Plan - 30 basis
points    25 % Plan < - 40 basis points    0 %

 

  (a) ROIC Definition. For purposes of this Award Agreement, “ROIC” means return
on invested capital for the Performance Period calculated as (A) average annual
(i) net income plus (ii) interest expense times one minus the highest marginal
federal corporate tax rate over the three year Performance period (“Return”),
divided by (B) the average of the four year-end investment balances (beginning
with December 31, 2006 year-end balance) consisting of (i) debt (including
current maturities of long-term debt) plus (ii) stockholders’ equity plus the
postretirement plans amounts determined at year-end as included in the
Corporation’s Statement of Stockholder Equity.

 

  (b) ROIC Determination. Each component of ROIC and the calculation of any
postretirement plans amounts recorded in the Corporation’s Statement of
Stockholder Equity shall be determined by the Committee in accordance with
generally accepted accounting principles in the United States and be based upon
the comparable numbers reported on the Corporation’s audited consolidated
financial statements or, if audited financial statements are not available for
the date or period on which ROIC is being determined, the Committee shall make
its determination in a manner consistent with the historical practices used by
the Corporation in determining the components of ROIC and postretirement plans
amounts recorded in the Corporation’s Statement of Stockholder Equity for
purposes of reporting those items on its audited financial statements, as
modified by this paragraph. Notwithstanding the foregoing, ROIC will be adjusted
to exclude the impact of any change in accounting standards or adoption of any
new accounting standards that is required under generally accepted accounting
principals in the United States and that is reported in the Corporation’s
filings with the Securities and Exchange Commission as having a material effect
on the Corporation’s consolidated financial statements. ROIC as included in the
2007 Long Range Plan and the change in ROIC for purposes of the ROIC Performance
Factor will be determined in accordance with this Section 4.1(b).

4.2 Cash Flow Performance Factor. The Cash Flow Performance Factor will be
determined by comparing the Corporation’s cumulative Cash Flow during the
Performance Period to the projected cumulative Cash Flow of the Corporation as
forecasted in the Corporation’s 2007 Long Range Plan. and then identifying the
Cash Flow Performance Factor based upon the factor associated with the change
from the 2007 Long Range Plan on the following table:

 

5



--------------------------------------------------------------------------------

Change From 2007 LRP Cash Flow

   Cash Flow
Performance
Factor  

Plan + $1B or more

   200 %

Plan + $ .75B

   175 %

Plan + $ .5B

   150 %

Plan + $ .25B

   125 %

Plan

   100 %

Plan - $ .25B

   75 %

Plan - $ .5B

   50 %

Plan - $1B

   25 %

Plan < -$1B

   0 %

 

  (a) Cash Flow Defintion. For purposes of this Award Agreement, Cash Flow means
net cash flow from operations but not taking into account: (i) the aggregate
difference between the amount forecasted in the Corporation’s 2007 Long Range
Plan to be contributed by the Corporation to the Corporation’s defined benefit
pension plans during the Performance Period and the actual amounts contributed
by the Corporation during the Performance Period; (ii) any tax payments or
benefits during the Performance Period associated with the divestiture of
business units.

 

  (b) Cash Flow Determination. Cash Flow shall be determined by the Committee
based upon the comparable numbers reported on the Corporation’s audited
consolidated financial statements or, if audited financial statements are not
available for the period for which Cash Flow is being determined, the Committee
shall determine Cash Flow in a manner consistent with the historical practices
used by the Corporation in determining net cash provided by operating activities
as reported in its audited consolidated statement of cash flows, in either case
as modified by this paragraph.

4.3 Interpolation of ROIC and Cash Flow Metrics. If the change in ROIC or Cash
Flow falls between two numbers listed in the applicable table in section 4.1 or
4.2, the appropriate factor will be interpolated on a linear basis.
Notwithstanding the foregoing, the ROIC Performance Factor will be always be
zero if the ROIC for the Performance Period is less than ROIC forecasted for the
Performance Period in the 2007 Long Range Plan by 40 basis points or more and
the Cash Flow Performance Factor will always be zero if the aggregate Cash Flow
for the Performance Period is less than what was forecased for the Performance
Period in the 2007 Long Range Plan by more than $1 billion.

 

6



--------------------------------------------------------------------------------

Section 5. Payment of Award: Potential Award, Mandatory Portion

5.1. Employment Requirement.

(a) General Rule. In order to be eligible to receive payment of any portion of
your Potential Award as determined under Section 2.1(c), you must remain
actively employed by the Corporation through the last day of the Performance
Period. If your employment as an Employee terminates during the Performance
Period, you shall forfeit your right to receive all or any part of your
Potential Award.

(b) Exceptions. Notwithstanding Section 5.1(a), if the Committee determines

(1) that your employment as an Employee terminated as a result of your death,
“Divestiture”, “Disability” or “Retirement” or

(2) that the Corporation terminated your employment involuntarily as a result of
a layoff,

you shall retain a fraction of your Potential Award. The numerator of such
fraction shall equal the number of days in the Performance Period before your
employment as an Employee terminated, and the denominator shall equal the total
number of days in the Performance Period. The Committee shall have complete and
absolute discretion to make the determinations called for under this
Section 5.1(b), and all such determinations shall be binding on you and on any
person who claims all or any part of your Potential Award on your behalf as well
as on the Corporation.

(c) Special Definitions. For purposes of this Award Agreement:

(1) Your employment as an Employee shall be treated as terminating because of a
Disability on the date you become eligible for a benefit under the Corporation’s
long-term disability plan in which you participate, or if you are not enrolled
in a long-term disability plan, the date on which long-term disability benefits
would commence under the plan under which you would have been covered, had you
enrolled;

(2) Your employment as an Employee shall be treated as terminating as a result
of Divestiture if the Corporation divests all or substantially all of a business
operation of the Corporation and such divestiture results in the termination of
your employment with the Corporation and a transfer of such employment to the
other party in the divestiture. A divestiture shall mean a transaction which
results in the transfer of control of the business operation to any person,
corporation, association, partnership, joint venture, limited liability company
or

 

7



--------------------------------------------------------------------------------

other business entity of which less than 50% of the voting stock or other equity
interests are owned or controlled by the Corporation; and

(3) Your employment as an Employee shall be treated as terminating because of
Retirement if (a) you participate in a defined benefit pension plan maintained
by the Corporation, and your employment terminates on or after the date on which
you satisfy the plan’s age and service requirements for commencing receipt of an
early retirement benefit under the plan or (b) you do not participate in a
defined benefit pension plan maintained by the Corporation, and your employment
terminates after you reach age 55 and have completed five years of service.

5.2. Payment Rules.

(a) General Rule. If you are eligible to receive your Potential Award under
Section 5.1(a), the Immediate Portion of your Potential Award shall be fully
vested and shall be either paid in cash to you or deferred in accordance with
Section 5.2(e). The Deferred Portion of your Potential Award shall remain
subject to forfeiture and shall be governed by the provisions of Section 5.2(c).

(b) Immediate Portion. Subject to section 5.2(e), you shall have the right to
receive the Immediate Portion of your Potential Award currently in cash as soon
as practicable after the date on which the Committee certifies in writing (for
purposes of Section 162(m) of the Code) that your Target Award has become a
Potential Award for the Performance Period, but in no event later than the
March 15 next following the end of the Performance Period.

(c) Deferred Portion Subject to Forfeiture.

(1) Deferral and Forfeiture. If you are eligible to receive your Potential Award
under Section 5.1(a), the payment of the Deferred Portion of your Potential
Award shall be deferred through December 31, 2011, and paid as specified below.
You shall forfeit your right to the payment of the Deferred Portion of your
Potential Award if you do not remain actively employed by the Corporation
through December 31, 2011.

(2) Phantom Stock Account. The Committee shall establish a bookkeeping account
(a “Phantom Stock Account”) on your behalf under this Section 5.2(c)(2) and
shall credit such account with a number of units equal to the number of whole
shares (and any fractional share) of the Corporation’s common stock which could
have been purchased by the Deferred Portion of your Potential Award described in
Section 5.2(c)(1) based on the closing price for a share of the Corporation’s
common stock as reported on the New York Stock

 

8



--------------------------------------------------------------------------------

Exchange for the last trading day of the Performance Period, subject to the
Committee’s certification in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period. Thereafter the Committee shall make such credits or debits to the units
previously credited to such account as the Committee deems appropriate in light
of any transaction described in Section 7(a) of the Plan (such as a stock split
or stock dividend) or any cash dividends paid on the Corporation’s common stock,
which dividends shall increase the number of units credited to such account as
if such dividends had been reinvested in the Corporation’s common stock at the
closing price of a share of the Corporation’s common stock as reported on The
New York Stock Exchange for the last trading day of the quarter in which such
dividend is declared by the Board of Directors.

(3) Payment. Unless you forfeit your right to the Deferred Portion of your
Potential Award described in this Section 5.2(c), you shall have the right to
receive the payment of the value of your Phantom Stock Account as determined as
of December 31, 2011, as soon as practicable after December 31, 2011, but in no
event later than March 15, 2012 (subject to section 5.2(e)). The amount payable
under this Section 5.2(c) shall be determined by multiplying the number of units
representing shares of phantom stock credited to your account under
Section 5.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for December 31, 2011, or, if
it is not a trading day, on the last trading day before December 31, 2011.

(4) Special Payment Rule For Certain Terminated Employees. Notwithstanding
Section 5.2(c)(1), if your employment terminates after the close of the
Performance Period but prior to December 31, 2011, and the Committee determines
that your employment terminated under circumstances described in Sections
5.1(b)(1) or (2), then the Deferred Portion of your Potential Award described in
this Section 5.2(c) shall be paid to you or, in the event of your death, to your
designated beneficiary, in cash as soon as practicable following your
termination of employment, but in no event later than March 15 of the year
following your termination of employment(subject to Section 5.2(e)). The amount
payable under this Section 5.2(c)(4) shall be determined by multiplying the
number of units representing shares of phantom stock credited to your account
under Section 5.2(c)(2) on the date your termination becomes effective by the
closing price for a share of the Corporation’s common stock as reported on the
New York Stock Exchange for the date on which your termination becomes
effective, or if it is not a trading day, on the last trading day before that
date. In the event of your death and you do not have a properly

 

9



--------------------------------------------------------------------------------

completed beneficiary designation form on file with the Office of the Corporate
Secretary, your payment will be made to your estate.

(5) No Shareholder Rights. Units credited to your Phantom Stock Account are
bookkeeping entries only and do not entitle you to any shares of the
Corporation’s common stock or to any voting or other rights associated with
shares of such stock.

(d) Special Rule. If you terminate employment during the Performance Period but
are eligible to receive a portion of your Potential Award as a result of an
exception under Section 5.1(b), payment of such portion of your Potential Award
shall be in full satisfaction of all rights you have under this Award Agreement;
in such circumstances, you will not be eligible for a payment of the Deferred
Portion under Section 5.2(c) and no other amounts will be payable to you or on
your behalf. The portion of your Potential Award payable to you following a
termination of employment during the Performance Period under circumstances
described in Section 5.1(b) shall be paid to you or, in the event of your death,
to your designated beneficiary for the Award, in cash as soon as practicable
after the Committee certifies in writing (for purposes of Section 162(m) of the
Code) that your Target Award has become a Potential Award for the Performance
Period, but in no event later than March 15, 2009 (subject to section 5.2(e)).
In the event of your death and you do not have a properly completed beneficiary
designation form on file with the Office of the Corporate Secretary, your
payment will be made to your estate.

(e) Further Deferral. You will be given an opportunity to elect to defer any
amounts payable under Sections 5.2(b) and 5.2(d) of this Award Agreement and to
further defer any amounts payable under Section 5.2(c)(3). Such election shall
be irrevocable, shall be made in accordance with the terms of the Lockheed
Martin Corporation Deferred Management Incentive Compensation Plan and the
requirements of Code section 409A, and shall be subject to such additional terms
and conditions as are set by the Committee. A deferral election form and the
terms and conditions for any deferral will be furnished to you in due course.

5.3. Cutback. Any payment called for under Section 5.2(b) will be reduced to the
extent that such payment together with payments attributable to any other
Cash-Based Awards that are granted during 2007 as Performance Based Awards
exceeds $5,000,000 and, further, any credit of phantom shares called for under
Section 5.2(c)(2) shall be reduced to the extent that the number of phantom
shares credited to you together with the number of shares of Stock and Share
Units in respect of Share-Based Awards that are granted to you during 2007 as
Performance Based Awards exceeds 1,000,000. To the extent that any payment
called for under Section 5.2(b) would exceed the $5,000,000 limit and therefore
must be reduced, the amount in excess of $5,000,000, shall be deferred and
credited as phantom shares under Section 5.2(c)(2) unless such crediting would
result in the crediting of phantom shares that would otherwise be prohibited by
this Section 5.3. To the extent that any crediting called for under
Section 5.2(c)(2) would

 

10



--------------------------------------------------------------------------------

exceed the 1,000,000 limit and therefore must be reduced, the units in excess of
1,000,000, shall not be credited and shall instead be paid in cash under
Section 5.2(b) unless such payment would result in a payment that would
otherwise be prohibited by this Section 5.3.

5.4. Withholding. Any payment made in respect of your Award will be subject to
income tax withholding at the minimum rate prescribed by law. You may owe taxes
in addition to the amount withheld and may request that tax be withheld from any
payment at a greater rate. In addition, FICA tax will be withheld, as required
under the law, when any portion of an award becomes vested for tax purposes
prior to payment and shall reduce the amount of such Award. If prior to payment
of the Immediate Portion, you become eligible for retirement, then any FICA tax
due on your Deferred Portion will be withheld from the Immediate Portion. If you
become retirement eligible following payment of the Immediate Portion, then FICA
taxes will be withheld from your Deferred Portion.

Section 6. No Assignment – General Creditor Status.

You shall have no right to assign any interest you might have in all or any part
of the Target Award or Potential Award which has been granted to you under this
Award Agreement and any attempt to do so shall be null and void and shall have
no force or effect whatsoever. Furthermore, all payments called for under this
Award Agreement shall be made in cash from the Corporation’s general assets, and
your right to payment from the Corporation’s general assets shall be the same as
the right of a general and unsecured creditor of the Corporation.

Section 7. Plan.

This Award Agreement shall be subject to all of the terms and conditions set
forth in the Plan.

Section 8. Change in Control.

8.1. Change in Control During Performance Period. If during the Performance
Period, a Change in Control (as defined in Section 7 of the Plan) occurs, the
Performance Period will terminate. Notwithstanding any deferral election or term
of this Award Agreement to the contrary, a pro rata portion of your Award will
be paid to you within 15 days of the Change in Control. The prorated portion
will be the sum of (i) the result obtained by first multiplying your Target
Award by the External Performance Factor calculated under Section 3.2(b), but
determined as of the last day of the year immediately preceding the Change in
Control, and then further multiplying that product by a fraction, the numerator
of which is the number of whole calendar years of the Performance Period that
were completed prior to the Change in Control and the denominator of which is
three; and (ii) the product of your Target Award and a fraction, the numerator
of which is the number of days preceding the Change in Control that occur in the
calendar year in which the Change in Control occurs and the denominator of which
is 1095.

 

11



--------------------------------------------------------------------------------

8.2. Change in Control After Performance Period. If a Change in Control occurs
after the end of the Performance Period but before December 31, 2011,
notwithstanding any deferral election or term of this Award Agreement to the
contrary, the Deferred Portion of your Potential Award described in
Section 5.2(c) will be paid to you within 15 days of the Change in Control. The
amount payable shall be determined by multiplying the number of units
representing shares of phantom stock credited to your account under
Section 5.2(c)(2) by the closing price for a share of the Corporation’s common
stock as reported on the New York Stock Exchange for the date on which the
Change in Control occurs, or if it is not a trading day, on the last trading day
before that date.

8.3. Special Rule. Notwithstanding Section 8.1 or Section 8.2, if a payment in
accordance with those provisions would result in a nonexempt short-swing
transaction under Section 16(b) of the Securities Exchange Act of 1934, then the
date of distribution to you shall be delayed until the earliest date upon which
the distribution either would not result in a nonexempt short-swing transaction
or would otherwise not result in liability under Section 16(b) of the Securities
Exchange Act of 1934.

Section 9. Amendment and Termination.

As provided in Section 9 of the Plan, the Board of Directors may at any time
amend, suspend or discontinue the Plan and the Committee may at any time amend
this Award Agreement. Notwithstanding the foregoing, no such action by the Board
of Directors or the Committee shall amend Sections 1, 2, 3, 4, or 5 in a manner
adverse to you or reduce the amount payable hereunder in a material manner
without your written consent. For this purpose, a change in the amount payable
hereunder that occurs solely by reason of a change in the date or form of
payment shall in no case be treated as a reduction prohibited by this Section 9.
Thus, for example, if an amount payable by reason of Section 8 is delayed by an
amendment to this Award Agreement or other action undertaken to comply with
Section 409A of the Internal Revenue Code and the amount payable is reduced
solely by reason of a corresponding delay in the date of valuation of a share of
the Corporation’s common stock, such a change shall not be treated as a
reduction prohibited by this Section 9. This Section 9 shall be construed and
applied so as to permit the Committee to amend this Award Agreement at any time
in any manner reasonably necessary or appropriate in order to comply with the
requirements of Code section 409A, including amendments regarding the timing and
form of payments hereunder.

Section 10. No Right to an Award.

Your status as an Employee shall not be construed as a commitment that any one
or more awards shall be made under the Plan to you or to Employees generally.
Your status as a Participant shall not entitle you to any additional award.

 

12



--------------------------------------------------------------------------------

Section 11. No Assurance of Employment.

Nothing contained in the Plan or in this Award Agreement shall confer upon you
any right to continue in the employ or other service of the Corporation or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Corporation to change your compensation or other benefits or to
terminate your employment with or without cause.

Section 12. Conflict.

In the event of a conflict between this Award Agreement and the Plan, the Plan
document shall control.

Section 13. Compliance with Section 409A of the Internal Revenue Code.

13.1. General Rule. Notwithstanding any other provision of this Award Agreement
to the contrary, to the extent that this Award Agreement constitutes a
nonqualified deferred compensation plan to which Code section 409A applies,
payments under this Award Agreement shall be made at a time and in a manner that
satisfies the requirements of Code section 409A and guidance of general
applicability issued thereunder, including the provisions of 409A(a)(2)(B) to
the extent distributions to any employee are required to be delayed six months.

13.2. Means of Satisfying Code Section 409A. If any payment that would otherwise
be made under this Award Agreement is required to be delayed by reason of
Section 13.1, such payment shall be made at the earliest date permitted by Code
section 409A. The amount of any delayed payment shall be the amount that would
have paid prior to the delay adjusted to include interest from the original
payment date to the actual payment date, compounded monthly, at a rate
equivalent to the then published rate for computing the present value of future
benefits at the time cost is assignable under Cost Accounting Standard 415,
Deferred Compensation, as determined by the Secretary of the Treasury on a
semi-annual basis pursuant to Pub. L. 92-41, 85 Stat. 97.

Section 14. Execution.

You must execute one copy of this Award Agreement and return it to the Office of
the Vice President of Compensation and Benefits (Mail Point 123) as soon as
possible as a condition to the Award becoming effective. Your execution of this
Award Agreement constitutes your consent to and acceptance of any action taken
under the Plan consistent with its terms with respect to your Award. In order
for this Award to be effective, you must execute and return this Award Agreement
promptly.

By signing this Award Agreement, you consent to receive copies of the Prospectus
applicable to this Award from the Corporation’s intranet site
http://www.etrade.com/stockplans as well as to electronic delivery of the
Corporation’s annual report on Form 10-k, annual proxy and quarterly reports on
Form 10-Q. This

 

13



--------------------------------------------------------------------------------

consent can only be withdrawn by written notice to the Corporate Secretary,
Lockheed Martin Corporation, 6801 Rockledge Drive, Bethesda, MD 20817.

A pre-addressed envelope has been enclosed for your convenience to return with a
copy of this Award Agreement, as acknowledged by you below.

 

Sincerely,     Kenneth J. Disken Sr. Vice President, Human Resources

Enclosures

ACKNOWLEDGEMENT:

 

        _________________________________ Signature     Date           Print or
type name    

 

14



--------------------------------------------------------------------------------

Appendix A

Capitalized Terms

 

Award    2nd ¶ Band    § 3.2(b) Cash Flow    § 4.1(b) Cash Flow Performance
Factor    § 4.2 Cash Flow Performance Amount    § 2.1(c) Cell    § 4.1(c) Change
of Control    IPA Committee    1st ¶ Corporation    2nd ¶ Deferred Portion    §
2.2 External Performance Amount    § 2.1(a) External Performance Factor    § 3.1
Immediate Portion    § 2.1(c) Internal Performance Amount    § 2.1(b) Internal
Performance Factors    § 4 Peer Performance Group    § 3.1 Percentile Ranking   
§ 3.2(b) Performance Period    § 1¶ Phantom Stock Account    § 5.2(c)(2) Plan   
1st ¶ Potential Award    § 2.1(c) ROIC    § 4.1(a) ROIC Performance Factor    §
4.1 ROIC Performance Amount    § 2.1(b) Share Units    IPA Share-Based Awards   
IPA Stock    IPA Target Award    2nd ¶, § 1 Total Stockholder Return    IPA

 

15